DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claims 12-16 are objected to because of the following informalities: 
 	In claim 12, line 3, the phrase “battery backs” might read as “battery packs”  
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 9 recites the limitation "the modular storage unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-7, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US Pub 2015/0263638).
 	Regarding claim 1, Yang teaches a charger for power tool battery packs comprising: 
 	a battery pack interface (see fig. 2, element TI [transmission interface]) configured to receive (interprets as “directly or indirectly connected to battery pack/module”) a power tool battery pack (a load device, and the load device includes at least one battery module); 
 	an AC power input for receiving input AC power (see fig. 2, element AC_in and ¶ 0005); 
 	a converter (fig. 2, element 212) for converting AC power at the AC power input to high-voltage (interprets as “above zero voltage”) DC output (¶ 0031; the input stage circuit 212 is used to receive the AC power AC_in and rectifies and filters the AC power AC_in to generate the rectified voltage [DC voltage]); and 
 	a DC-DC converter (includes a switch-mode power regulation circuit) connected between the converter (212) and the battery pack interface (DC_out), 
 	the DC-DC converter including an active clamp flyback topology (includes a power stage circuit 216 and a switch mode power regulation circuit can be a boost-buck conversion) and configured to convert the high-voltage DC output to a charging DC power provided to the battery pack interface (¶ 0037; the microcontroller 221 controls the switching mode power regulation circuit 218 to start/stop generating/clamp the DC voltage DC_out in response to the state detecting signals).
 	Regarding claims 2 and 13, Yang teaches wherein the DC-DC converter further includes: 
 	an active clamp flyback converter (fig. 2, elements 216, 218; ¶¶ 0033-0034; the switching mode power regulation circuit 218 is controlled by the microcontroller 221 to perform a voltage regulation [boost buck conversion/converter]) receiving the high-voltage DC output (the rectified voltage [DC voltage] from the PFC circuit); 
 	an active clamp flyback controller configured to control the active clamp flyback converter to convert the high-voltage DC output to a corresponding voltage (¶¶ 0034 ,0036; is controlled by the microcontroller 221… so as to adjust a level of the DC output voltage Vout generated by the switching mode power regulation circuit 218); 
 	a charge FET (the switching mode power regulation circuit must include a switch/FET. Therefore, the microcontroller 221 can control the switching mode power regulation circuit 218 to stop generating/clamp the DC voltage DC_out in response to the state detecting signals) electrically connected between the AC flyback converter (216) and the battery pack interface (TI); and 
 	a charge FET control circuit configured to enable and disable the charge FET to charge the first power tool battery pack using the corresponding voltage (¶¶ 0036, 0037, 0052; avoiding over-voltage situation).
 	Regarding claim 3, Yang teaches the charger further comprising a power cord configured to provide the input AC power to the AC power input (see fig. 1 and 2; a power cord is connected to AC outlet).  	
	Regarding claim 4, Yang teaches the charger further comprising: an electro-magnetic interference filter (see fig. 2, element EMF) provided between the AC power input (AC_in) and the battery pack interface (TI).
	Regarding claim 5, Yang teaches the charger wherein the converter includes an active power factor correction (PFC) converter (see fig. 2, element 214; PFC circuit).
	Regarding claim 6, Yang teaches the charger wherein the high-voltage DC output is about 400 Volts (interpret the phrase “about 400 Volts” as “from 1 volt to 400 Volts”; ¶ 0051; …the DC output voltage output by the power conversion circuit 110 is maintained to 5V).	
	Regarding claim 7, Yang teaches the charger 	further comprising a DC bus receiving the high-voltage DC output (see fig. 2; the DC bus includes a D+ and D- terminals; ¶ 0042; it can be a USB interface.  Therefore, the connection between the element 218 and the transmission interface [TI] must be a DC bus).
	Regarding claim 11, Yang teaches the charger further comprising: 
 	a housing (¶ 0008 and see fig. 1; a smart power adaptor must include a housing); 
 	a storage compartment in the housing (storing some of the elements); and 
 	a charger compartment in the housing, the charger compartment including the battery pack interface (see fig. 2, element TI; transmission interface).  	
	Regarding claim 12, Yang teaches a charger for power tool battery packs comprising: 
 	a housing (¶ 0008 and see fig. 1; a smart power adaptor must include a housing); 
 	a charging circuit in the housing (see fig. 1 and 2; elements 110 and 120) for charging one or more power tool battery packs (a load device, and the load device includes at least one battery module); 
 	a battery pack interface (see fig. 2, element TI [transmission interface]) configured to receive (interprets as “directly or indirectly connected to battery pack/module”) a power tool battery pack (a load device, and the load device includes at least one battery module);
 	a power cord receiving an alternating current (AC) input (see fig. 1; a power cord is connected to AC outlet); 
 	an active power factor correction (PFC) converter (fig. 2, element 214; a power factor correction circuit) receiving AC power from the power cord (see fig. 1) and configured to convert the AC power to a high-voltage (interprets as “above zero voltage”) DC output (¶ 0031; the input stage circuit 212 is used to receive the AC power AC_in and rectifies and filters the AC power AC_in to generate the rectified voltage [DC voltage]); and 
 	a DC-DC converter electrically connected between the active PFC converter (214) and the battery pack interface (TI), the DC-DC converter including an active clamp flyback topology (includes a power stage circuit 216 and a switch mode power regulation circuit can be a boost-buck conversion).	
	
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 8, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub 2015/0263638).
 	Regarding claims 8 and 14, Yang teaches the charger further comprising: 
 	a DC bus (the connection between element 218 and TI) receiving the high-voltage DC output;
 	a housekeeping power supply (¶ 0024; the load device 10 can be an electronic device such as a notebook computer); and 
 	a universal serial bus (USB) charging power supply (can be a portable power bank with a USB interface), wherein the DC bus routes the high-voltage DC output to the housekeeping power supply (supplying/charging the load device, such as a portable notebook computer), the USB charging power supply (a power bank), and the DC-DC converter (includes elements 216 and 218).
 	Although the prior art does not expressly disclose the load device is power bank with a USB interface, it would have been an obvious to one skilled in the art to recognize that a conventional power bank includes a USB interface and receive DC power from a charger with a USB connection and it appears that the invention would perform equally well with a power bank with a USB interface.
 	Regarding claim 17, Yang teaches a charger for power tool battery packs comprising: 
 	a housing (¶ 0008 and see fig. 1; a smart power adaptor must include a housing);
 	a charging circuit in the housing (see fig. 1 and 2; elements 110 and 120) for charging power tool battery packs (a load device, and the load device includes at least one battery module.  The charger is able to charge multiple devices separately); 
 	a battery pack interface (see fig. 2, element TI [transmission interface])  configured to receive (interprets as “directly or indirectly connected to battery pack/module”)  a power tool battery pack (a load device, and the load device includes at least one battery module); 
 	a power cord receiving an alternating current (AC) input (see fig. 1; a power cord is connected to AC outlet); 
 	an active power factor correction (PFC) converter (fig. 2, element 214; a power factor correction circuit) receiving AC power from the power cord (see fig. 1) and configured to convert the AC power to a high-voltage (interprets as “above zero voltage”) DC output (¶ 0031; the input stage circuit 212 is used to receive the AC power AC_in and rectifies and filters the AC power AC_in to generate the rectified voltage [DC voltage]); and 
 	a DC bus receiving the high-voltage DC output (see fig. 2 below; the DC bus includes a D+ and D- terminals; ¶ 0042; it can be a USB interface.  Therefore, the connection between the element 218 and the transmission interface [TI] must be a DC bus); 
 	a housekeeping power supply (¶ 0024; the load device 10 can be an electronic device such as a notebook computer); and 
 	a universal serial bus (USB) charging power supply (can be a portable power bank with a USB interface), 
 	a DC-DC converter electrically connected between the DC bus (see fig. 2; the DC bus includes a D+ and D- terminals; ¶ 0042; it can be a USB interface.  Therefore, the connection between the element 218 and the transmission interface [TI] must be a DC bus) and the battery pack interface (TI), the DC-DC converter including an active clamp flyback topology (includes a power stage circuit 216 and a switch mode power regulation circuit can be a boost-buck conversion),
 	wherein the DC bus routes the high-voltage DC output to the housekeeping power supply (supplying/charging the load device, such as a portable notebook computer), the USB charging power supply (a power bank), and the DC-DC converter (includes elements 216 and 218).
 	Although the prior art does not expressly disclose the load device is power bank with a USB interface, it would have been an obvious to one skilled in the art to recognize that a conventional power bank includes a USB interface and receive DC power from a charger with a USB connection and it appears that the invention would perform equally well with a power bank with a USB interface.
 	Regarding claim 18, Yang teaches wherein the DC-DC converter further includes: 
 	an active clamp flyback converter (fig. 2, elements 216, 218; ¶¶ 0033-0034; the switching mode power regulation circuit 218 is controlled by the microcontroller 221 to perform a voltage regulation [boost buck conversion/converter]) receiving the high-voltage DC output (the rectified voltage [DC voltage] from the PFC circuit); 
 	an active clamp flyback controller configured to control the active clamp flyback converter to convert the high-voltage DC output to a corresponding voltage (¶¶ 0034 ,0036; is controlled by the microcontroller 221… so as to adjust a level of the DC output voltage Vout generated by the switching mode power regulation circuit 218); 
 	a charge FET (the switching mode power regulation circuit must include a switch/FET. Therefore, the microcontroller 221 can control the switching mode power regulation circuit 218 to stop generating/clamp the DC voltage DC_out in response to the state detecting signals) electrically connected between the AC flyback converter (216) and the battery pack interface (TI); and 
 	a charge FET control circuit configured to enable and disable the charge FET to charge the first power tool battery pack using the corresponding voltage (¶¶ 0036, 0037, 0052; avoiding over-voltage situation).

 	Claim(s) 9, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Teo et al. US Pub 2017/0047846 (hereinafter Teo).
 	Regarding claims 9, 15 and 19, Yang does not disclose the charger wherein the housekeeping power supply includes a quasi-resonant (QR) flyback converter for converting the high-voltage DC output to a voltage level for use the modular storage unit.
 	Teo further discloses a controller includes a power adapter, where load is the battery of a laptop computer. A system 10 can be a circuit configured to deliver power and the load 13 can be a unit that receives power in ¶ 0031.  The battery of load 13 is charged when current flows through the battery.  And the flyback converter (¶ 0025; can be a quasi-resonant converter) outputs the current to load 13 that causes the battery of load 13 (interprets “the battery of load” as “the modular storage unit”) to charge in ¶ 0032.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang to incorporate with the teaching of Teo by including a quasi-resonant converter in the system as suggested by Teo, because it would be advantageous to reduce the switching frequency along with switching losses at low load thereby increasing overall switching efficiency of the switch.

Allowable Subject Matter
 	Claims 10, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        11/01/2022